Title: From James Madison to Thomas Jefferson, 14 September 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Gray’s near Philada. Sepr. 14. 1805
          
          I inclose herewith sundry communications which I recd. yesterday. One of them is from Monroe at Paris, who appears by a letter from Erving to have arrived at London the latter end of July. A letter from Armstrong went for you by the last mail. He seems to have moderated the scope of his former advice as to Spain. In that now given, there is in my judgment, great solidity. If force should be necessary on our part, it can in no way be so justly or usefully employed as in maintaining the status quo. The efficacy of an imbargo [sic] also cannot be doubted. Indeed, if a commercial weapon can be properly shaped for the Executive hand, it is more & more apparent to me that it can force all the nations having colonies in this quarter of the Globe, to respect our rights. You will find in Erving’s letters new marks of his talents.
          I enclose also a sample of wheat from Buennos Ayres, another from Chili, and a sample of Barley from Galicia in Spain. The Wheat from B. A. I observe is weavel-eaten, and the paper when opened contained a number of the insects. If these are not known at Buennos Ayres, and the wheat, as I presume, was in this sample immediately from that province, it is a proof that the egg, if laid in the green state of the wheat, is also laid after it has been gathered. This fact however has been otherwise established, I believe. The whole was sent me by the Marquis d’yrujo to be forwarded to you. I have sent what he marked for myself to a careful gentleman in Orange; so that there will be two chances for the experiment. The Marquis recd. despatches by the vessel which brought Moreau. I did not doubt that they communicated his recall and the demand of it; till I was told by Merry a few days ago, that the Marquis signified to him that he should pass the next winter in Washington. Perhaps this may be a finesse, tho’ I see no object for it. Mr. & Mrs Merry left Bush hill a few days ago, and are now at the Buck tavern about 11 miles on the Lancaster road, where she is sick with an intermittent, with which she was seized at Bush hill. Her maid was so ill that it was suspected hers was a case of yellow fever. It turns out to have been a violent bilious fever only, and she is on the recovery. Merry himself is at length discharged by Dr. Physic as fundamentally cured.
          The fever began to shew itself in so many parts of the City, & so far westwardly, that we thought it prudent to retire from the scene; the more so as it was probable that a removal would be forced, before my wife would be ready to depart altogether, and it was becoming very difficult to find in the neighborned [sic] quarters unoccupied by fugitives from the City. We were so lucky as to get rooms at this place, a day later and we should have been anticipated by others. How long we shall be detained here is uncertain. Mrs. M’s complaint has varied its aspect so often, that altho’ it seems now to be superficial & slight, it is not subject to any exact computation of time. If there be no retrograde perverseness hereafter, we are promised by appearances that she will be entirely well in a few days.
          The fever rages severely in Southwark, and is very deadly. The cases in the city are as yet not perhaps very numerous. But no reliance is to be put in the accuracy of the statements published. There were certainly cases in 8th. Street two weeks ago which were never published. In the mean time the Medical corps continues split into opposite & obstinate opinions on the question whether it be or be not contagious. Each side puzzles itself with its own theory, and the other side with facts which the theory of the other does not explain. There is little probability therefore that the discord is near its term. The facts, indeed, which alone can decide the theory, are often so equivocal as to be construed into proofs on both sides.
          I brought with me from Washington, the subject I had undertaken before you left it; I mean the new principle that a trade not open in peace, can not be opened by a nation at war to neutral nations; a principle that threatens more loss & vexation to neutrals than all the other belligerent claims put together. I had hoped that I should find leisure in Philada. to pursue the subject & with the greater success, as some books not at Washington would be within my reach. In the latter particular I have not been entirely disappointed. But such were the interruptions Of visits of civility & of business, that with the heat of the weather, & the necessary correspondence from day to day with the office, I could make but little progress, particularly during the first three or four weeks after my arrival. I find my situation here more favorable, and am endeavoring to take advantage of it.I shall in fact before I leave it, have a very considerable mass of matter, but it will be truly a rudis indigestaque moles. From the authorities of the best Jurists, from a pretty thorough examination of Treaties, especially British Treaties, from the principles and practice of all other maritime nations, from the example of G. B. herself, in her laws & colonial regulations, and from a view of the arbitrary & contradictory decisions of her Admy. Courts, whether tested by the law of N. the principle assumed by her, or the miscalled relaxations from time to time issued by the Cabinet, the illegality of this mischevous innovation, seems to admit the fullest demonstration. Be assured of the respectful attachment with which I remain yrs.
          
            James Madison
          
        